Judgment unanimously affirmed, with costs. Memorandum: Appellant, whose appeal here was pending on March 5, 1979, has standing to challenge the constitutionality of sections 236 and 237 of the Domestic Relations Law in light of Orr v Orr (440 US 268). We hold that these sections are gender-neutral, authorizing relief to either spouse when appropriate (Martin v Martin, 74 AD2d 419; Albanese v Albanese, 75 AD2d 987; Childs v Childs, 69 AD2d 406, cert den 446 US 901, mandamus den sub nom. Childs v Appellate Div. of Supreme Ct. of N. Y., Second Judicial Dept., 444 US 1010), and we find that these statutes were not unconstitutionally applied here (Martin v Martin, supra). Defendant’s failure to supply a financial statement in accordance with section 250 of the Domestic Relations Law and the rules of this Department (22 NYCRR 1039.14) is not a basis for overturning the Trial Judge’s award of alimony in view of appellant’s failure to raise a proper objection at trial (CPLR 5501, subd [a], par 3; see, also, CPLR 4017) and defendant’s testimony as to her financial situation and the full and fair opportunity granted appellant to cross-examine her at trial as to both her financial means and needs (see CPLR 2002). There is sufficient evidence of the relative circumstances of the parties in the record to permit the trial court to award alimony, child support and counsel fees (Martin v Martin, supra). We have examined other issues raised by appellant and find them to be without merit. (Appeal from judgment of Oneida Supreme Court—divorce.) Present—Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.